On Application for Rehearing.
A motion is made on behalf of the state to this court to set aside the judgment heretofore rendered by it in this cause, and restore the cause to the docket, in order that a correct copy of the judgment entry of the court below', of date November 30, 1909, may be obtained and made a part of this record.
The application show's that on November 30, 1909, the court below made the following order in the case of the State of Alabama v. Jim Parker: ‘‘On motion of solicitor, the indictment, in this cause is hereby quashed, on the ground that it wras found at an illegal term of the court, and it is ordered that the defendant be held for an assault with intent to rape,” etc. In other words, the state undertakes, by this application, to so amend the record as to show' that, prior to the finding of the indictment upon which the appellant was convicted, an alleged indictment was found against him at an illegal term of the circuit court of Chilton county, and that, at a subsequent legal term, the said alleged indictment so found at such illegal term was quashed, and that the defendant was ordered to be held to answer another indictment.
All proceedings had in an illegal court, or at an illegal term of a court, are absolutely void and of no effect. If an alleged indictment Avas found against Jim Parker at an illegal term of the circuit court of Chilton county *131it was-no indictment. Such alleged indictment gave the court no element of jurisdiction, either over the subject-matter of the offense or over the said Jim Parker. It created no case against Jim Parker, and was the commencement of no prosecution against him, and conferred no authority upon the clerk of that court to place the case upon the docket. —Jackson v. State, 102 Ala. 76, 15 South. 351; Wightman v. Karsner, 20 Ala. 446. “All orders made at illegal terms of a court are coram non judice, and void. They may be inquired into and impeached in all other courts before which such orders are brought and relied upon by a party claiming a right or benefit under them.”—Ex parte Branch, 63 Ala. 383; Wightman v. Karsner, supra.
It follows from what we have above said that the action of the court in quashing the alleged indictment and in making an order that the deefndant be held to answer another indictment did not interrupt the operation of the statute of limitations, as provided under section 7160 of the Code. It is therefore apparent that no good cause is shown for the granting of this application, and the application is therefore overruled.
Application overruled.